AP-77,02'1
         FILED IN
                                                                         COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                                                                 AUSTIN, TEXAS
                                                                      Transmitted 1/30/2015 12:35:13 PM
      January 30, 2015                                                   Accepted 1/30/2015 2:29:43 PM
                                                                                          ABEL ACOSTA
   ABELACOSTA, CLERK                    No. AP-77,021                                             CLERK


                             IN THE COURT OF CRIMINAL APPEALS
                                           OF TEXAS




                                 NAIM RASOOL MUHAMMAD,
                                           Appellant
                                                                                    K iy"^

                                     THE STATE OF TEXAS,
                                           Appellee



                           STATE'S MOTION FOR LEAVE TO FILE BRIEF
                                   EXCEEDING WORD LIMIT




      TO THE HONORABLE COURT OF CRIMINAL APPEALS:


               THE STATE OF TEXAS, by and through the Criminal District Attorney of

      •Dallas County, respectfully requests leave to file a brief exceeding the 37,500-

       word limit. In support of this motion, the State would show the following:

                                              I.


               Appellant is confined pursuant to the judgment and sentence of Criminal

       District Court No. 4 of Dallas County, convicting him of the capital murder of his

       two sons. On May 23, 2013, the jury answered the special issues so as to support

       the imposition of a death sentence, and the trial court sentenced him to death.
Appeal to this Court is automatic. After requesting two extensions, appellant filed

his brief on August 21, 2014. The State's brief was originally due on September

20, 2014, but the deadline was extended until today, January 30, 2015. The State

timely tenders its brief along with this motion. The State's brief is 37,663 words in

length excluding table of contents, index of authority, statement regarding oral

argument, statement of the case, signature, certificate of compliance, and

certificate of service. See Tex. R. App. P. 9.4(i)(l).

                                            II.


       Rule 9.4(i)(2)(A) of the Texas Rules of Appellate Procedure provides that a

brief on direct appeal in a death penalty case is limited to 37,500 words if

computer-generated. Rule 9.4(i)(4), however, provides that this Court may, on

motion, permit a longer brief. The State respectfully requests permission to

exceed the word limit for the following reasons:

       Appellant's brief contains 54 issues and is 138 pages long. Nearly half of the

issues pertain to jury selection, all of which required an in-depth analysis of each

of the specified jurors' responses on their questionnaires and during individual

voir dire. Additionally, several of the issues contained in appellant's brief contain

conclusory statements but not a full application of the law to the facts. The State

has attempted to fully address the merits of appellant's claims in addition to its
arguments regarding preservation and harm. The State responded with brevity

where possible. That said, given the serious nature of the case and the issues

presented, a factual and legal analysis of some depth was required.

      For all of the foregoing reasons, counsel respectfully requests leave to file a

brief that exceeds the word limit provided in Tex. R. App. P. 9.4(i)(2)(A).

                                           III.


       WHEREFORE, PREMISES CONSIDERED, the State respectfully requests the

Court grant the State's request for leave to file a brief exceeding the word limit.




                                                     Respectfully submitted,

                                                     /s/Jaclyn O'Connor Lambert

Susan Hawk                                           Jaclyn O'Connor Lambert
Criminal District Attorney                           Assistant District Attorney
Dallas County, Texas                                 State Bar No. 24049262
                                                     Frank Crowley Courts Building
                                                     133 N. Riverfront Blvd., LB-19
                                                     Dallas, Texas 75207-4399
                                                     (214)653-3625
                                                     (214) 653-3643 fax
                                                     ioconnor@dallascounty.org
                            CERTIFICATE OF SERVICE


      I certify that a true copy of this motion was served on appellant's attorney,
John Tatum, 990 S. Sherman St, Richardson, Texas 75081, itatumlaw@gmail.com,
via eFile and email on January 30, 2015.

                                                  /s/Jaclyn O'Connor Lambert

                                                  Jaclyn O'Connor Lambert